Name: 83/108/EEC: Commission Decision of 7 March 1983 on the implementation of the reform on agricultural structures in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  economic policy;  agricultural structures and production; NA
 Date Published: 1983-03-12

 Avis juridique important|31983D010883/108/EEC: Commission Decision of 7 March 1983 on the implementation of the reform on agricultural structures in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic) Official Journal L 066 , 12/03/1983 P. 0020 - 0020*****COMMISSION DECISION of 7 March 1983 on the implementation of the reform on agricultural structures in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic) (83/108/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Whereas on 21 December 1981 and 14 December 1982 the Government of Ireland forwarded, pursuant to Article 17 (4) thereof, the modifications to the farm modernization scheme; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned modifications, the existing provisions in Ireland for the implementation of the said Directive continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 thereof; Whereas the abovementioned modifications meet the requirements of the said Directive; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the modifications to the farm modernization scheme forwarded on 21 December 1981 and 14 December 1982, the existing provisions for the implementation of Directive 72/159/EEC in Ireland continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to Ireland. Done at Brussels, 7 March 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 197, 20. 7. 1981, p. 41.